Citation Nr: 0102124	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  98-02 410	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to March 
1971.  This appeal arises from rating actions of the 
Department of Veterans Affairs (VA), Jackson, Mississippi, 
regional office (RO).  

The Board of Veterans' Appeals (Board), in an August 1999 
decision, denied service connection for a low back 
disability.  

The appellant appealed to the Court.  In July 2000, the 
United States Court of Appeals for Veterans Claims 
(hereinafter, "the Court") issued an Order which vacated the 
August 1999 Board decision and remanded the case to the Board 
for proceedings consistent with the Joint Motion for Remand.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

The Board notes that the veteran was afforded a 
videoconference hearing before the Board in May 1999.  That 
hearing included testimony on the current issue.  The Board 
member who conducted that hearing is no longer with the 
Board.  If the veteran desires another hearing, one should be 
scheduled prior to any other development.  

The veteran testified at both his RO hearing June 1998 and at 
his hearing in May 1999 before the Board that the day before 
he was scheduled to undergo his separation physical 
examination, he and some other men were unloading a gun rack, 
when it slipped off the truck, crushing him against a brick 
wall.  This had occurred the day before he was scheduled to 
have his separation examination.  He said that he had been 
told to have his physical examination first and then see a 
doctor for his back injury.  He maintained that his back had 
consistently given him trouble ever since the service injury 
and that, although he had been examined by VA in 1989, those 
records had been lost.

Service medical records reveal that in February 1971, on the 
day of his separation examination, the veteran was seen with 
complaints of a sore back.  He was found to have acute back 
strain, with lumbar muscle spasm on the right. Treatment was 
conservative, with rest, heat, Darvon, and Valium.  The 
veteran's separation examination, however, did not refer to 
any disability of his lower back, noting only that the 
veteran's sister had rheumatoid arthritis, but that no 
evidence of this disease had been found in the examinee.  
Physical examination of the spine was normal. During the 
latter part of March 1971, the veteran signed a statement 
stating: "I underwent a separation medical examination more 
than three working days prior to my departure from the place 
of separation.  To the best of my knowledge, since my last 
separation examination there has been no change in my medical 
condition."

Records do not show any further complaints or treatment for 
back pain for several years until August 1977, when the 
veteran was seen by a private physician, Dr. A. L. Thaggard 
and admitted to Dr. Thaggard's Hospital in Madden, 
Mississippi, for a period of nine days with a diagnosis of 
acute lumbosacral sprain.  Treatment appears to have been 
limited to medications, although the veteran and his wife 
claimed at his Board hearing that he had had surgery at that 
time.  This was stated to be a Workman's Compensation claim.

A private treatment record in May 1990 noted that the veteran 
had severe pain in the lumbosacral spine area with marked 
tenderness in the left side of the lower back and with an 
area of spasm extending from the lower thoracic area to the 
sacrum.  The impression was severe lumbosacral sprain, rule 
out disc disorder.  Two private treatment records, dated in 
1991, indicate that the veteran had undergone back surgery in 
October 1990 and note that the veteran had been afforded 
Workman's Compensation.

A radiology report from The University Medical Pavilion in 
December 1996 noted lateral fusion masses between L4-L5, as 
well as the apparent fusion between the L5 and S1 disc 
spaces.  The L4-5 disc space remained moderately narrowed, 
but unchanged since the prior study.  There was also mild 
anterior wedging of the L1 vertebral body, likely congenital, 
and unchanged since the previous study.  Again noted was the 
pair of stimulating electrodes, which extended within the 
vertebral canal from the T11-12 level superiorly.  On the day 
following this, the veteran underwent operative procedures 
for lateral recessed stenosis, L4, L5; disc herniation, L4, 
L5; and L5 radiculopathy.

In August 1997, the veteran was seen by his treating 
physician, Robert A. McGuire, Jr., M.D., following a two-week 
onset of pain into his right leg after a fall.  Radiographs 
of his back showed no significant abnormalities.  Because the 
veteran had fallen, there was a possibility that his 
stimulator was not working.  In February 1997, the veteran 
showed some improvement following lumbar decompression.  He 
was neurologically intact and was to be allowed to increase 
his activities with the use of a corset.  He had had positive 
Tinel's and Phalen's tests and was also having some right 
hand paresthesias, for which night splints were to be used.

A letter from Dr. McGuire, dated in August 1997, stated that 
the veteran, by history, had sustained an injury in service 
to his lower spine.  Dr. McGuire opined that it is possible 
for twisting injuries to the lower back to precipitate disc 
herniation at some future time.  He added, however, that 
there was absolutely no way that he would be able to state 
with a reasonable degree of medical probability that this was 
the cause of the veteran's present condition, but conceded 
that it was certainly a possibility.

In May 1998, the veteran underwent a myelogram which showed 
evidence of post-surgical changes at the L4-5 level, which 
were more consistent on the right.  Dr. McGuire stated that 
further surgery would not afford any significant improvement.  
He recommended follow up in the Pain Clinic.

Pursuant to the VCAA requirements and the Court order, the 
veteran should be examined by a VA orthopedist who will 
provide an opinion as to the relationship between his 
inservice injury/complaints and any current low back 
pathology.

Accordingly, this case is REMANDED for the following:

1.  The veteran should be contacted and 
informed that the Board member who 
conducted his videoconference hearing in 
May 1999 is no longer with the Board.  He 
should be asked if he desires another 
hearing before a member of the Board.  If 
he does, one should be scheduled prior to 
any other development.  

2.  Following completion of any requested 
hearing, the RO should schedule the 
veteran for a VA examination by an 
orthopedic specialist to determine the 
nature and probable etiology of any low 
back pathology.  His claims folder, 
including the service medical records and 
the medical evidence summarized above, 
must be reviewed by the examiner in 
conjunction with the examination.  Any 
necessary tests, such as X-ray studies, 
should be conducted.  The examiner should 
express an opinion whether it is likely, 
unlikely, or at least as likely as not 
that any current low back pathology is 
related to the veteran's inservice 
injuries/complaints.  The examiner must 
include complete rationale for any 
conclusions.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




